1     MCGREGOR W. SCOTT
      United States Attorney
2     HENRY Z. CARBAJAL III
      Assistant U.S. Attorney
3     2500 Tulare Street, Suite 4401
      Fresno, California 93721
4     Telephone: (559) 497-4000
      Facsimile: (559) 497-4099
5
      Attorneys for the
6     United States of America
7

8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        Case No. 1:17-CR-00281 DAD-BAM
12                   Plaintiff,                        STIPULATION AND ORDER TO
                                                       CONTINUE TRIAL DATE AND TO
13           v.                                        EXCLUDE TIME UNDER THE SPEEDY
                                                       TRIAL ACT
14    GARY KOVAL,
                                                       DATE: October 8, 2019
15                   Defendant.                        TIME: 8:30 a.m.
                                                       JUDGE: Hon. Dale A. Drozd
16

17

18

19
                                              STIPULATION
20
            The United States of America, by and through its counsel of record, and defendant, by and
21
     through his counsel of record, hereby stipulate as follows:
22
            1.      By previous Order of the Court dated October 9, 2018, the trial of this case was set
23
     for March 12, 2019 at 8:30 a.m., with time excluded under 18 U.S.C. §§ 3161, et seq. of the
24
     Speedy Trial Act through the date of trial.
25
            2.      By this stipulation, defendant now moves to continue the trial until October 8,
26
     2019 at 8:30 a.m., and to exclude time between the date of this stipulation and October 8, 2019
27
     under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv). The government joins in
28
1    this request.
2            3.      The parties agree and stipulate, and request that the Court find the following:
3            a.      Defendant Koval has a number of medical conditions, currently being treated, that
4    are adversely affecting his ability to meaningfully assisting with his defense should the trial occur
5    in March 2019. Counsel for Mr. Koval is having difficulty preparing for the March 2019 trial in
6    light of Mr. Koval’s conditions.
7            b.      Counsel for Koval also has several criminal trials set in January and February
8    2019, further complicating his ability to prepare for the March 2019 trial in this case.
9            c.      The earliest convenient date for trial for the parties and the Court is October 8,
10   2019 at 8:30 a.m., in light of counsel’s respective trial schedules and other scheduling conflicts.
11           d.      Counsel for the parties agree that the ends of justice served by continuing the trial
12   as set forth above outweigh the best interest of the public and the defendant in a speedy trial,
13   including by providing for continuity of counsel, and reasonable time necessary for effective trial
14   preparation.
15           e.      Counsel for defendant believes that failure to grant the above-requested
16   continuance would deny them the reasonable time necessary for effective preparation, taking into
17   account the exercise of due diligence.
18           f.      The government does not object to, and stipulates to, the requested continuance.
19           g.      Based on the above-stated findings, the ends of justice served by continuing the
20   case as requested outweigh the interest of the public and the defendant in a trial within the
21   original date prescribed by the Speedy Trial Act.
22           h.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
23   et seq., within which trial must commence, the time period of the date of this stipulation to
24   October 8, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
25   3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the Court at
26   defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
27   such action outweigh the best interest of the public and the defendant in a speedy trial.
28           4.      Nothing in this stipulation and order shall preclude a finding that other provisions

                                                       2
1    of the Speedy Trial Act dictate that additional time periods are excludable from the period within
2    which a trial must commence.
3           IT IS SO STIPULATED.
4

5    DATED: January 18, 2019                       MCGREGOR W. SCOTT
                                                       United States Attorney
6

7                                                  By: /s/Henry Z. Carbajal III
                                                           HENRY Z. CARBAJAL III
8                                                          Assistant U.S. Attorney
9
     DATED: January 18, 2019               By: /s/Roger D. Wilson
10                                                       ROGER D. WILSON
                                                         Attorney for Defendant
11                                                       GARY KOVAL
12
                                                   ORDER
13

14          IT IS SO FOUND AND ORDERED this matter is reset for trial confirmation September
15   23, 2019 at 10:00 a.m. and jury trial reset for October 8, 2019 at 8:30 a.m. The time period of the
16   date of this order to October 8, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§
17   3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by
18   the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served
19   by taking such action outweigh the best interest of the public and the defendant in a speedy trial.
20   IT IS SO ORDERED.
21
        Dated:     January 22, 2019
22                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                       3
